Citation Nr: 0316098	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1999, by which the 
RO denied service connection for hearing loss.  The Board 
remanded this matter to the RO in June 2001.  At that time 
the issues of entitlement to service connection for residuals 
of an ear operation and tinnitus were also on appeal.  
Because the benefit sought as to those issues was granted 
while this matter was on remand to the RO, see March 2003 
rating decision, those two issues are no longer before the 
Board.  As such, this decision addresses the only remaining 
issue.


FINDING OF FACT

The veteran does not have impaired hearing as defined by VA.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112 (West  2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a)(2002).  In addition, certain chronic 
diseases shall be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See  
38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

The evidence of record includes the veteran's contentions, 
the service medical records, private and VA treatment 
records, and a VA examination report dated in January 2003.  

The veteran contends that his service as a light weapons 
infantryman exposed him to loud noise resulting in his 
hearing loss and that medical evidence established a 
bilateral hearing loss (high frequency type) which may be 
noise induced.  See Appellant's Brief dated in January 2001.  
The veteran also reports that he was exposed to explosions, 
and gunfire and aircraft noise during service.  See VA 
Examination Report dated in January 2003.  

Service medical records show no pertinent defects upon entry 
into the service.  See Report of Medical Examination dated in 
October 1971.  The records reveal no treatment for hearing 
loss.  No hearing defects were reported or noted at 
separation.  See Report of Medical Examination dated in April 
1974 and Report of Medical History dated in April 1974.  

The only private treatment records pertinent to the veteran's 
hearing loss claim were for treatment in October 1997.  These 
reflect an examiner's conclusion, based on an audiogram, that 
puretone audiometry revealed a slight to mild high frequency 
sensorineural hearing loss bilaterally.  Word recognition 
scores obtained at comfortable listening levels revealed 
normal word recognition in both ears.  Tympanometry was 
performed due to the veteran's report of pressure in his ears 
and indicated normal middle ear function in the left ear and 
a slightly hypercompliant tympanic membrane in the right ear.  

VA treatment records dated from December 1983 to January 1984 
and from January 1994 to December 1999 are also included in 
the record.  Relative to the issue on appeal, these records 
reveal only an April 2000 note reflecting right tympanic 
membrane dull, bulging, no light reflex, but left tympanic 
membrane normal.  The assessment was ringing in the ears and 
dull right tympanic membrane.  

Reports of VA examinations conducted in January 2003 of 
hearing and the ear reflect a diagnosis of bilateral 
neurosensory hearing loss and constant tinnitus.  One VA 
examiner opined that it is at least as likely as not that the 
veteran's bilateral neurosensory hearing loss and constant 
tinnitus are secondary to his history of loud military noise 
exposure.  Another examiner conducted an audiological 
examination of the veteran that showed hearing thresholds in 
each ear of 10, 15, 15, 25, and 30 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  Speech recognition 
scores were at 96 percent in each ear.  The audiologist 
diagnosed a normal to mild high frequency sensorineural 
hearing loss bilaterally.  

The Board finds that service connection is not warranted.  
The audiological evidence of record reveals scores that are 
not greater than 40 decibels at any of the pertinent 
frequencies.  Additionally, the veteran had only one reading 
in each ear greater than 26 decibels.  Speech recognition 
scores were not less than 94 percent.  Therefore, because 
these scores fall outside what constitutes a disability for 
VA purposes under 38 C.F.R. § 3.385, a present disability has 
not been established.  While the Board acknowledges that a VA 
examiner stated that the veteran's bilateral neurosensory 
hearing loss and constant tinnitus were secondary to his 
history of loud military noise exposure, absent a current 
hearing loss disability as defined by regulation, service 
connection must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Despite the veteran's statements 
that he suffers from right ear hearing loss, the veteran is 
not competent to say whether any loss of acuity rises to the 
level of disability as defined by VA.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Given the state of the medical 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of service connection.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters dated in July 2001 and 
April 2003.  These letters apprised the veteran of the 
provisions under the VCAA and the implementing regulations, 
of the evidence needed to substantiate the claim of service 
connection for bilateral hearing loss, and the obligations of 
VA and the veteran with respect to producing that evidence.  
In particular, the July 2001 letter informed the veteran that 
to substantiate the claim for service connection the evidence 
must show a current disability.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including such things as medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations by way of the June 2001 
remand.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that VA has had the 
veteran examined for the specific purpose of determining 
whether he has current hearing impairment.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

